BAUM, Judge
(concurring in the result):
I concur with Senior Judge Dunbar’s rejection of the errors assigned and with his action affirming the findings and sentence. I would base my response to assignments II and IY, however, solely on the fact that the convening authority did not personally sign the endorsement to the JAG Manual Investigation into the death of the victim in this case. Appellant asserts that this endorsement rendered the convening authority an accuser and disqualified him from reviewing the record of trial. I disagree because there is no showing that the convening authority ever personally expressed or concurred in the views contained in the investigation’s endorsement. That document was signed by a subordinate of the convening authority under the “by direction” authority given certain members of the convening authority’s staff. In such a situation there must be further evidence committing the convening authority to the views expressed therein before I could accept the assertions raised by appellant.